Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 24, 2019

                                      No. 04-19-00021-CV

                                      Colleen T. BRADY,
                                           Appellant

                                                v.

                        COMPASS BANK D/B/A BBVA COMPASS,
                                    Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-10192
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
       Appellant Colleen T. Brady has filed a notice stating that she is in bankruptcy. The
notice complies with Rule 8 of the Texas Rules of Appellate Procedure. Accordingly, this
appeal and all time periods are stayed from the date the bankruptcy petition was filed. See TEX.
R. APP. P. 8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.


                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court